Per Curiam:
It is fair to assume from the record that the walk in question was the means of access to Mrs. Murray’s house which the plaintiff was visiting. It was also the means of access to other tenements and premises owned by the defendant and apparently she had charge of it. The defendant, therefore, owed a duty to him. The judgment is, therefore, reversed and a new trial granted, with costs to the appellant to abide the event. All concurred, except Sewell and Houghton, JJ., dissenting. Judgment reversed and new trial granted, with costs to appellant to abide event.